Citation Nr: 1229291	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  07-07 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, to include as secondary to service-connected disabilities. 

2.  Entitlement to service connection for a bilateral hearing loss disability. 

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to June 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  These claims are under the jurisdiction of the RO in Chicago, Illinois. 

The Veteran testified at an April 2012 Board hearing before the undersigned.  A transcript of the hearing has been associated with the claims file. 

The service connection claim for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In an April 2012 written statement, the Veteran withdrew his appeal of the denials of service connection for a hearing loss disability, tinnitus, and a right knee disability.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an April 2012 written statement, the Veteran withdrew his service connection claims for hearing loss, tinnitus, and a right knee disability.  

VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board issues a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2011).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  38 C.F.R. § 20.204(b).  Appeal withdrawals must be in writing and must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn.  Id.  

As of April 2012, when the Veteran's appeal withdrawal was received by the Board, the Board had not yet issued a final decision on these claims.  The Veteran's request for a withdrawal was in writing, included his claim number, and clearly expressed his desire to withdraw his service connection claims for hearing loss, tinnitus, and a right knee disability.  Therefore, the Veteran's withdrawal of these claims is valid.  See id.  

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeals is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2002).

Accordingly, further action by the Board on the service connection claims for hearing loss, tinnitus, and a right knee disability is not appropriate and the Veteran's appeal should be dismissed.  Id.   



ORDER

Entitlement to service connection for a bilateral hearing loss disability is dismissed. 

Entitlement to service connection for tinnitus is dismissed. 

Entitlement to service connection for a right knee disability is dismissed. 


REMAND

The Veteran's service connection claim for an acquired psychiatric disorder must be remanded for further development, as discussed below.

The Board finds that a VA examination is warranted to help assess whether the Veteran has an acquired psychiatric disorder related to service or to a service-connected disability.  In this regard, under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist the claimant in the development of a claim, including providing a VA examination when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In McLendon, 20 Vet. App. at 83, the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

Here, private and VA treatment records reflect diagnoses of major depression and adjustment disorder with mixed emotions.  The Veteran submitted a claim of entitlement to service connection for anxiety and depression in June 2004, around the time of his separation from service that same month.  He stated in a July 2007 VA treatment record and at the April 2012 Board hearing that he has experienced mental health issues ever since active service, which is supported by the fact that he submitted this claim around the time of his separation.  The Veteran has indicated that his anger and depression are related to a medical discharge due to a low back disability, a disability of the cervical spine, and acquired demyelinating polyneuropathy (CIDP), and has argued that his depression and anxiety are secondary to his service-connected disabilities.  The Veteran related at the April 2012 hearing that he had hoped to continue his career in the military, and was disappointed at having to discontinue his military service.  The Veteran also related at the hearing several incidents during service which may have affected his mental health, including being in an area in Kosovo where a soldier was shot by sniper fire, witnessing a vehicle accident in Korea in which several soldiers were injured and one was "crushed," and having a close friend die in an accident at a lake while he was stationed in Germany.  Finally, the Board notes that the Veteran indicated in a February 2004 report of medical history that he was experiencing memory loss.  

Based on the foregoing, the Board finds that there is at least an indication that the Veteran has an acquired psychiatric disorder related to service or to a service-connected disability.  See id.  Moreover, there is insufficient evidence for the Board to decide this case at this time, as the Board does not have the medical expertise to make such a determination.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  Accordingly, the Board finds that a VA psychiatric examination is warranted.  See McLendon, 20 Vet. App. at 83.

In the examination report, the examiner should render an opinion as to whether the Veteran has an acquired psychiatric disorder directly related to active service, and should also render an opinion as to whether the Veteran has a psychiatric disorder which was caused or aggravated by a service-connected disability.  

The agency of original jurisdiction (AOJ) should also take this opportunity to send the Veteran a VCAA notice letter which informs the Veteran of what is required to establish service connection on a secondary basis. 
Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be sent a VCAA notice letter which informs him of what is required to establish service connection on a secondary basis and complies with all current, controlling legal guidance. 

2. The Veteran should be scheduled for a VA examination to assess the nature of any acquired psychiatric disorder and the likelihood that it is related to service or to a service-connected disability.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examiner should also review the Board's discussion in the body of this remand for a helpful overview. 

After reviewing the file and examining the Veteran, the examiner should render an opinion as to the following:
* Whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) that the Veteran has an acquired psychiatric disorder as a result of active military service, to include whether it was caused or aggravated by any specific incidents related by him, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  
* Whether it is at least as likely as not that the Veteran has an acquired psychiatric disorder that was caused or, alternatively, aggravated (i.e. permanently worsened) by one or more service-connected disabilities.  The examiner must address both the issue of causation and the issue of aggravation. 
The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 
3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits, to include the issue of service connection on a secondary basis.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


